    18-10122-jlg      Doc 190      Filed 10/18/19      Entered 10/18/19 14:45:21            Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com

                                                              October 18, 2019
    By ECF & E-Mail
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408
    Garrity.chambers@nysb.uscourts.gov
                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)
    Dear Judge Garrity:
            This firm is special counsel to Penny Ann Bradley (the “Debtor”).
            The following matters are currently scheduled for a hearing on November 6, 2019:
            (i)      Case Status Conference;
            (ii)     The Motion of NSM82 LLC to Appoint a Chapter 11 Trustee Pursuant to 11
                     U.S.C. § 1104(a) [Dkt. No. 131] (the “NSM Motion”) ;
            (iii)    The Motion of Lewis H. Berman LLC (“Berman”) to Appoint a Chapter 11
                     Trustee Pursuant to 11 U.S.C. § 1104(a) [Dkt. No. 167] (the “Berman Motion”);
            (iv)     The Debtor’s Objection to Proof of Claim Number 3 Filed by Atlas Union Corp.
                     (“Atlas”) [Dkt. No. 172] (the “Atlas Claim Objection”);
            (v)      The Debtor’s Objection to Proof of Claim Number 6 Filed by Russell and Lydia
                     Pollack (the “Pollacks”) [Dkt. No 183] (the “Pollack Claim Objection”); and
            (vi)     The United States Trustee’s (the “UST”) Motion to Convert This Case to a Case
                     Under Chapter 7 [Dkt. No. 185] (the “UST Motion”).
           The Parties previously consented to an adjournment to November 20, 2019. However, in
    light of the Court’s availability, the Parties have each consented to an adjournment of all
    scheduled matters to December 4, 2019, provided that the Court approves the adjournment and
    approves the following briefing schedule which is hereby being requested by the Debtor:

            (i)      With respect to the NSM Motion, responsive pleadings have already been filed
                     and the Parties request a deadline of November 27, 2019 for any supplemental
                     pleadings;
            (ii)     With respect to the Berman Motion, the Parties request deadlines of November
                     13, 2019 for the Debtor’s opposition, and November 18, 2019 for Berman’s reply;
            (iii)    With respect to the Atlas Claim Objection, the Parties request deadlines of
                     November 22, 2019 for Atlas’ opposition, and November 27, 2019 for the
                     Debtor’s reply;




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg    Doc 190       Filed 10/18/19      Entered 10/18/19 14:45:21           Main Document
                                                 Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
October 18, 2019
Page 2

       (iv)    With respect to the Pollack Claim Objection, the Parties request deadlines of
               November 22, 2019 for Atlas’ opposition, and November 27, 2019 for the
               Debtor’s reply; and
       (v)     With respect to the UST Motion, the Parties request deadlines of October 30,
               2019 for the Debtor’s opposition, and November 5, 2019 for the UST’s reply.
       Thank you for your consideration.
                                                         Respectfully submitted,

                                                         s/ Joseph S. Maniscalco
                                                         Joseph S. Maniscalco
cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.;
    Daniel S. Alter, Esq.; Serene K. Nakano, Esq.;
    Kenneth Baum, Esq.; David Hartheimer, Esq.;
    Richard Levy, Esq.; Sandy Mayerson, Esq.;
    Marion R. Harris, Esq.




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
